Memorandum: The judgment declares and adjudges that the decree of divorce obtained by defendant against the plaintiff in the State of Nevada is not entitled to full faith and credit and is not valid, that the plaintiff is the lawful wife of the defendant and that the marriage of the defendant to one Jane Thompson which occurred subsequent to such divorce decree is illegal and void. No reference to the defendant’s marriage subsequent to the divorce decree is made in the pleadings and the other party to the alleged marriage was not made a party to the action. The adjudication that the marriage of the defendant Kenneth E. Hine to Jane Thompson which occurred subsequent to the aforesaid judgment of divorce of the State of Nevada is illegal, void, and of no force or effect, should therefore be stricken from the judgment. (Appeal from judgment of Onondaga Trial Term declaring foreign divorce invalid.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.